DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/20 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wihinen (US Pub No. 2011/0187090 A1) in view of Mimura et al. (US Pub No. 2020/0055481 A1).
	Regarding Claims 1 and 10, Wihinen discloses a steering assembly comprising a steering handle/steering wheel (22) rotatable around an axis of rotation (i.e. corresponding to the stem of the steering wheel, as seen in Fig. 4) about which the steering wheel is turned during vehicle steering. Wihinen also discloses a steering column (42) fastenable in the vehicle and to which the steering wheel is fastened (i.e. at 
	Mimura et al. discloses a continuously level surface (that of either a segment of 311 or the entirety of 311) that has no curvatures or gaps which would present a disturbance when using the steering wheel as the table, for the purpose of providing a table surface upon which to place objects.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Wihinen by including the continuously level surface, as disclosed by Mimura et al., for the purpose of providing a table surface upon which to place objects. It is noted that the claim does not define boundaries of the continuously level surface or the extent to which it spans the wheel.
	Regarding Claims 2-4, the steering wheel of Wihinen is capable of pivoting by 30-55 degrees about the pivot axis, from Fig. 3 to within a useable range of Fig. 4. It is noted that the steering wheel need not be fully horizontal to be usable as a table.
	Regarding Claim 5, Wihinen discloses a connection/support (i.e. shaft, see [0024], [0028]) between the steering column and steering wheel. The steering wheel is capable of being positioned in the usable range of Fig. 4 such that in the table position it stands +/-10 degrees to horizontal.

	Mimura et al. discloses a continuously level surface (that of either a segment of 311 or the entirety of 311) that has no curvatures or gaps which would present a disturbance when using the steering wheel as the table, for the purpose of providing a table surface upon which to place objects.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Wihinen by including the continuously level surface, as disclosed by Mimura et al., for the purpose of providing a table surface upon which to place objects. It is noted that the claim does not define boundaries of the continuously level surface or the extent to which it spans the wheel.


	Mimura et al. discloses a continuously level surface (that of either a segment of 311 or the entirety of 311) that has no curvatures or gaps which would present a disturbance when using the steering wheel as the table, for the purpose of providing a table surface upon which to place objects.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Wihinen by including the continuously level surface, as disclosed by Mimura et al., for the purpose of providing a table surface .

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wihinen (US Pub No. 2011/0187090 A1) in view of Mimura et al. (US Pub No. 2020/0055481 A1) in view of Lubischer et al. (US Pub No. 2016/0347348 A1).
Regarding Claim 8, Wihinen and Mimura et al. do not disclose a cup holder as claimed. Lubischer et al. discloses an integrated holder (70) having a cup holder ([0023]) in the steering wheel (30), wherein the integrated holder is foldable or extendable (see [0023]) from the steering wheel and configured to secure an object placed on the steering wheel (i.e. of which 70 is a part) from slipping (i.e. 70 is horizontal as in Fig. 4 such that an object such as a tablet or book, which would fit on 70, placed on it will not slip merely by gravity), for the purpose of holding an object. It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Wihinen and Mimura et al. by including the integrated holder with cup holder as disclosed by Lubischer et al., for the purpose of holding an object.
Regarding Claim 11, Wihinen and Mimura et al. do not disclose an autonomous vehicle. Lubischer et al. discloses an autonomous driving vehicle ([0018]) for the purpose of achieving driverless control and efficiency. It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Wihinen and Mimura et al. by adapting the device to an autonomous vehicle as .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 10 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543.  The examiner can normally be reached on Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRASAD V GOKHALE/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        June 15, 2021